Case 1:12-cv-00336-HG-BMK Document 71 Filed 04/30/20 Page 1 of 3           PageID #: 554

                                                                             FILED
                      UNITED STATES COURT OF APPEALS                          APR 30 2020

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




  GEORGE K. YOUNG, Jr.,                           No.    12-17808

               Plaintiff-Appellant,               D.C. No.
                                                  1:12-cv-00336-HG-BMK
   v.                                             District of Hawaii,
                                                  Honolulu
  STATE OF HAWAII; et al.,

               Defendants-Appellees.              ORDER


 Before: THOMAS, Chief Judge


        On February 14, 2019, this Court stayed en banc proceedings pending the

 issuance of an opinion by the United States Supreme Court in New York State Rifle

 & Pistol Association, Inc, v. City of New York, No. 18-820 and further order of this

 Court. The Supreme Court has now issued its decision. New York State Rifle &

 Pistol Ass’n, Inc, v. City of New York, 590 U.S. ___, 2020 WL 1978708 (April 27,

 2020).

        Therefore, the stay of en banc proceedings in this case is lifted. En banc

 argument will take place during the week of September 21, 2020, at the James R.

 Browning United States Courthouse in San Francisco, California. The specific

 date and time will be set by separate order.



          Case: 12-17808, 04/30/2020, ID: 11677171, DktEntry: 227, Page 1 of 3
Case 1:12-cv-00336-HG-BMK Document 71 Filed 04/30/20 Page 2 of 3           PageID #: 555




       For further information or special requests regarding scheduling, please

 contact Deputy Clerk Paul Keller at Paul_Keller@ca9.uscourts.gov or (206) 224-

 2236. Given this order, appellant Young’s motion to lift the stay (Dckt # 226) is

 DENIED as moot.

       The parties are instructed to file simultaneous supplemental briefs of no

 more than 10,000 words on or before June 4, 2020. The parties may file an

 optional supplemental reply brief of not more than 5,000 words on or before June

 22, 2020. Given this order, the State of Hawai’i’s motion for supplemental

 briefing (Dckt # 202) is DENIED as moot. The parties shall file with the Court

 eighteen additional copies of the supplemental briefs filed within seven days of the

 due dates.

       The State of Louisiana’s motion for an extension of time in which to file an

 amicus curiae brief (Dckt # 218) is GRANTED. The amicus brief will be due on

 or before June 4, 2020, shall not exceed 5,000 words, and shall otherwise conform

 to the requirements of Ninth Circuit Rule 29. Amicus shall file with the Court

 eighteen additional copies of the brief filed within seven days of the due date.




                                           2


         Case: 12-17808, 04/30/2020, ID: 11677171, DktEntry: 227, Page 2 of 3
Case 1:12-cv-00336-HG-BMK Document 71 Filed 04/30/20 Page 3 of 3            PageID #: 556




        Further motions to file amicus briefs must be filed on or before June 4, 2020,

 must conform to the requirements of Circuit Rule 29, and any brief submitted shall

 not exceed 5,000 words. Any amicus curiae who is granted leave to file an amicus

 brief shall file with the Court eighteen additional copies of the brief within seven

 days after leave to file a brief is granted.




                                                3


      Case: 12-17808, 04/30/2020, ID: 11677171, DktEntry: 227, Page 3 of 3
